Case 8:20-cv-00771-CEH-JSS Document 36 Filed 07/20/20 Page 1 of 1 PageID 410




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

PRIME TIME SPORTS GRILL, INC.,

       Plaintiff,

v.                                                             Case No: 8:20-cv-771-T-36JSS

DTW 1991 UNDERWRITING LIMITED,

      Defendant.
___________________________________/

                                           ORDER

       This cause comes before the Court on the Court’s Orders to Show Cause, entered on April

3 and 17, 2020 (Docs. 5, 7). On April 8, 2020, Plaintiff filed an amended complaint (Doc. 6).

Thereafter, Plaintiff filed a Response to the Orders to Show Cause (Doc. 8). After review of

Plaintiff’s amended complaint and response, the Court is satisfied that jurisdiction has been

sufficiently alleged. Accordingly, the Court will take no further action on the Orders to Show

Cause and they are discharged.

       DONE AND ORDERED in Tampa, Florida on July 20, 2020.




COPIES TO:
COUNSEL OF RECORD AND UNREPRESENTED PARTIES, IF ANY
